Per Curiam.
The counsel on the part of the defendant appear to consider it as necessary for the arbitrators to make use of technical language in order to express their meaning. This was formerly required by the courts; but in modern times a greater" latitude and more liberality has been found beneficial to all parties, and common words are sufficient; their meaning is to be expounded according to the intentions of the arbitrators, appearing on the award.
The submission is general — of right, title and possession; the award, that it is the property of Coxe. Now, admitting that the word property is not particularly and specifically ap*297propriated to any one kind of estate, still it is so far clear that it shows some title; to the possession especially, for the delivery of that immediately follows, and should have been performed. It may, for aught that appears, be the whole dispute between the parties. What estate belongs to Coxe under this award, is not the question before us. It appears that he had some right to the laud, which the arbitrators thought ought to be delivered to him.
Rule discharged.
Cited in Imlay v. Wikoff, 1 South. 139 ; Hazen v. Addis, 2 Gr. 337.